 

 

COMPLAINT

(for non-prisoner filers without lawyers)

 

' UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

 

(Full name of plaintiff(s))

AERA ECE LO. OES

 

 

 

Vv. Case Number:

(Full name of defendant(s)) i 9 -C-0 8 8 ‘

o be supplied by Clerk of Court).
Ch, hai: bili Noho

 

 

 

 

 

 

A. PARTIES
1. Plaintiff is a citizen of LA pets cal and resides at
(State)
She. Chuvin Db , A
(7 (Address)

(If more than one plaintiff is filing, use another piece of paper.)

2. Defendant Lol Ly t’, Lease , hee 3 eansprier

(Name)
is (if a person or private corporation). a citizen of Le oengee) pred

omplaint

Cc
Case 2:19-cv-00884-JPS Filed OG14/19 Page 1of5 Document 1

 
 

 

2 ~ (State, if known)
and (if a person) resides at__§ “5? (we SZ . Et. Le  SSYE S$

(Address, if known)
and (if the defendant harmed you while doing the defendant's job)

worked for {, be ge. Js Vy pop 2 J Lb Lote; (res

(Entployer’ s name and address, if known)
(If you need to list more defendants, use another piece of paper.)
B. STATEMENT OF CLAIM
On the space provided on the following pages, tell:
Who violated your rights;
What each defendant did;
When they did it;

Where it happened; and
Why they did it, if you know.

ohn. (Billet 8 LZ. fe wheube (E98 zr pov eterno
Loe KL Ll Po Levis 4h Nesigl ese. Zi
ys Bend. LBS, birt wt ef hls ge seat f tt A tote
hhigl oe a Pho os az
Z LL othe” por edluieplalie dase
a Bestiary 2D PZ Zeca eetece AK x
Leettther 22 0a pesensdle 2 Dy ge bee Loe!

V4 fo

Class eed Beveltted 2 Sho fot Dated seccleste
Zyl weed God. wad Let atl aun pee shvie Le,

gk ww NS

 

;
C ype . ~ * . ®
aL Le ChE Leet Hd Ng tt) sgl capasesth OD SEE

laint

Case 2:19-cv-00884-JPS Filed! 06/14/19 Page 2 of 5 Document 1

 
 

 

 

Zaded # xe, LECE [Las 4 ZA a ) Let.
SZu | < ZL. eel Jowrl!, CL wee holloce
p eV Hb. Ce E02 Bp

Zo
LEE ws EL, Levetcritle A

 

 

Ce

POPE EC. as
é -

 

 

 

 

 

 

 

 

 

 

 

 

 

Complaint - 3

Case 2:19-cv-00884-JPS Filed 06/14/19 Page 3of5 Document 1

 
 

 

 

JURISDICTION
Bf Iam suing for a violation of federal law under 28 U.S.C. § 1331.
OR
[|] Iam suing under state law. The state citizenship of the plaintiff(s) is (are)

different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is

$
RELIEF WANTED
Describe what you want the Court to do if you win your lawsuit. Examples may

- include an award of money or an order telling defendants to do something or to
stop doing something.

5 LE tad deeded o eet pebl 2 tiie evisy eS y
orltessye if eed war “2 Lx Ewe LE
a Lys tL bic wtuitgbe hall ye.

 

 

 

 

 

 

 

 

 

Complaint —

Case 2:19-cv-00884-JPS Filed e/14/19 Page 4o0f5 Document 1

 
 

 

 

E, JURY DEMAND

I want a jury to hear my case.

i4- YES [_]|-NO

I declare under penalty of perjury that the foregoing is true and correct.

 

 

Complaint signed this / J day of ; Ae 200 SF,
_ Aegpectially Submitted, SO
Leo Cale C- 2 + -
Signature of Plaintiff

Liel- SEO - K00S
Plaintiff's Telephone Number

Soll nv S16 2 gam /. Coe
Plaintiff’s Email Address

Ph. C4 Lesesey LL
C Liv LEN  smes

(Mailing Address of Plaintiff)
(if more than one plaintiff, use another piece of paper.)

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FILING FEE

A I DO request that I be allowed to file this complaint without paying the filing fee.
I have completed a Request to Proceed in District Court without Prepaying the
Filing Fee form and have attached it to the complaint.

[|] IDONOT request that I be allowed to file this complaint without prepaying the

filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
complaint.

Complaint —5
Case 2:19-cv-00884-JPS Filed 06/14/19 Page 5of5 Document 1

 
